Ontario Corporation Number1595286 For Ministry Use Only NOVEMBER 12, 2003 ARTICLES OF INCORPORATION Form 1 Business Corporations Act 1.The name of the Corporation is: CONFORCE 1 CONTAINER TERMINALS INC. 2.The address of the registered offic is: 421-A BOWES ROAD (Street & number or RR Number & if multi-Office Building give room number) CONCORDONTARIO L4K1J5 Name of Municipality or Post OfficePostal Code 3.Number (or the minimum/maximum number) of directors. MINIMUMorMAXIMUM 1 15 4.The first Director(s) is areAddress for ServiceResident
